Citation Nr: 0108687	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-10 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected disability pension benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service in the Philippine 
Scouts from August 1946 to May 1949.  






This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 determination from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  

It appears that the veteran's original claim for compensation 
or pension may have in actuality been a claim for service-
connection.  While the disabilities claimed (stomach ulcer, 
cataracts, diabetes, a heart disorder, and gout and arthritis 
of the hands and feet) were only noted as not occurring until 
several years after service, the veteran specifically crossed 
out those sections of the application specifically pertaining 
to non-service connected pension.  He has subsequently 
indicated that he is seeking service-connection.  

In light of the above, as the issues of entitlement to 
service connection for a stomach ulcer, cataracts, diabetes, 
a heart disorder, and gout and arthritis of the hands and 
feet have been neither procedurally developed nor certified 
for appellate review, the Board is referring them to the RO 
for initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The Board notes that the issue of entitlement to non-service 
connected disability pension remains before it, as the RO has 
denied this issue, and the veteran perfected his appeal of 
it.  


FINDING OF FACT

The veteran had service in the Philippine Scouts from August 
1946 to May 1949.  






CONCLUSION OF LAW

The criteria for basic entitlement to VA nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 101(2), 107, 1521 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6, 3.9 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service records establish that he served in the 
Philippine Scouts from August 1946 to May 1949.  

The veteran reported the same information in his May 1999 
claim for compensation or pension.  

In his notice of disagreement, the veteran appeared to accept 
that he knew that he was not legally entitled to VA monthly 
pension for being a New Philippine Scout.  Yet he also 
specifically disagreed with the RO's negative determination.  

In his substantive appeal the veteran wrote that he was a New 
Philippine Scout, enlisted from August 1942 to May 1949, and 
wrote that "I accept that I'm legally entitled to OLD AGE 
PENSION because, this benefit is extend or given to Old Phil. 
Scout enlisted in 1941."  



Criteria

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the claimant 
have active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).

"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.8.

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  




All enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Pub. L. 190. (Authority: 38 U.S.C. 107) 38 C.F.R. § 3.8 (b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(b), (c), and 
(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  38 U.S.C.A. § 107(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  


Analysis

As was stated above, the veteran's service records establish 
that he had service in the Philippine Scouts from August 1946 
to May 1949.  The veteran appeared to allege in his 
substantive appeal that he enlisted in August 1942; however 
this is undermined by his own previous statement in his 
application that his service began in August 1946.  Further, 
the service records establish that his service began in 
August 1946.  See Duro, supra.  

The veteran has not clearly expressed why he thinks he should 
be entitled to non-service connected pension benefits.  In 
fact, he appears in some instances to have acknowledged that 
he was not entitled to it.  

As was stated above, service as a Philippine Scout in the 
Regular Army inducted between October 6, 1945 and June 30, 
1947 (the veteran was inducted in August 1946), inclusive, 
and in the Commonwealth Army of the Philippines from and 
after the dates and hours when called into service of the 
Armed Forces of the United States by orders issued from time 
to time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.8(b) (emphasis added).  

Therefore, the Board finds that the veteran is not eligible 
for non-service connected pension benefits.  

Following a review of the record, there does not appear to be 
any additional evidence which would, in the Board's view, 
warrant a further request to the service department to verify 
or recertify additional military service.  Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for pension is precluded based 
on the veteran's service.  Therefore, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Basic eligibility for nonservice-connected VA disability 
pension benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

